            Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 1 of 11




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ROBERT JAHODA and THOMAS KLAUS,
                                                           Case No.     2:21-cv-229
                        Plaintiffs,

        v.


 DISCOVERY, INC., and DISCOVERY
 DIGITAL VENTURES, LLC,

                        Defendants.


                                          COMPLAINT

       Plaintiffs Robert Jahoda and Thomas Klaus (collectively, “Plaintiffs”), through their

undersigned counsel, bring this complaint against Defendants Discovery, Inc., and Discovery

Digital Ventures, LLC (collectively, “Discovery” or “Defendants”), and assert as follows:

                                        INTRODUCTION

       1.       Plaintiffs bring this action against Defendants under Title III of the Americans with

Disabilities Act (the “ADA”), 42 U.S.C. § 12101 et seq. and its implementing regulations, in

connection with Defendants’ failure to offer blind patrons the full and equal enjoyment of their

on-demand streaming entertainment services.

       2.       Defendants offer consumers on-demand video streaming services through their

website and mobile application, Discovery Plus, where consumers can access a library of TV

shows and movies to watch at their leisure.

       3.       Defendants are responsible for the policies, practices, and procedures concerning

their streaming services’ development and maintenance.
            Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 2 of 11




       4.       Defendants, however, fail to offer audio description tracks – an audio track that

blind and visually impaired people need access to in order to experience the exclusively visual

portions of the show or movie enjoyed by consumers without visual impairments – with their video

content.

       5.       Plaintiffs are individuals with visual disabilities who, at all times relevant for the

purposes of this action, have been legally disabled as defined by the ADA, 42 U.S.C. § 12102(2).

       6.       Plaintiffs and others with visual disabilities who want to enjoy on-demand videos

with audio descriptions must use streaming services other than Defendants’.

       7.       Although audio descriptions are widely available for TV shows and movies,

Defendants refuse to make those audio descriptions available to their consumers through their on-

demand streaming services.

       8.       Because customers with visual disabilities cannot equally enjoy Discovery’s TV

shows or movies without audio descriptions, Defendants deprive them of the same options,

privileges, and advantages that they offer to people who can see.

       9.       Plaintiffs seek the following declaratory and injunctive relief: (1) a declaration that

Defendants’ lack of audio descriptions violates the ADA as described in this complaint; and,

(2) an injunction requiring Defendants to provide audio descriptions and a mechanism to choose

audio descriptions for their on-demand streaming services so that they are fully and independently

accessible to blind or other vision impaired individuals.




                                                  2
          Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 3 of 11




                                 JURISDICTION AND VENUE

       10.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

       11.     Plaintiffs’ claims asserted in this complaint arose in this judicial district, and

Defendants do substantial business in this judicial district.

       12.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that this is

the judicial district in which a substantial part of the events and/or omissions at issue occurred.

                                             PARTIES

       13.     Plaintiff Robert Jahoda is and, at all times relevant hereto, was a resident of

this District. Plaintiff is legally blind and is therefore a member of a protected class under the

ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28 CFR §§

36.101 et seq. Mr. Jahoda knows that audio descriptions are not available through Defendants’

streaming services. He has not subscribed to Discovery Plus because he knows trying to use the

services would be futile.

       14.     Plaintiff Thomas Klaus is and, at all times relevant hereto, was a resident of

Harrisburg, Pennsylvania. Plaintiff is legally blind and is therefore a member of a protected class

under the ADA, 42 U.S.C. § 12102(2) and the regulations implementing the ADA set forth at 28

CFR §§ 36.101, et seq. Mr. Klaus knows that audio descriptions are not available through

Defendant’s streaming services. He has not subscribed to Discovery Plus because he knows trying

to use the services would be futile.

       15.     Defendant Discovery, Inc., is a global leader in real life entertainment with its

headquarters in Silver Spring, Maryland.




                                                  3
            Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 4 of 11




          16.    Defendant Discovery Digital Ventures, LLC, is a subsidiary of Discovery, Inc., that

provides on-demand streaming services through Discovery Plus, and has its headquarters in Silver

Spring, Maryland.

                                   FACTUAL ALLEGATIONS

          17.    Discovery offers digital video-streaming services to millions of Americans through

its platform, Discovery Plus.

          18.    Through Discovery Plus’ on-demand streaming services, users have access to

“more than 55,000 episodes of 2,500+ current and classic shows from the most beloved TV brands,

including HGTV, Food Network, TLC, ID, Animal Planet, Discovery Channel and more.” 1

          19.    Users can browse Discovery Plus’ vast video selection, pick a program to stream,

and start watching in the comfort of their own home within a matter of minutes.

          20.    In order to have access to and stream the content offered through Discovery Plus’

on-demand streaming service, customers must register for a Discovery Plus account, or may access

content by watching with someone who already has a subscription.

          21.    Discovery Plus offers two tiers of service that users can choose from. The

Discovery Plus plan is $4.99 per month and contains advertisements; the Discovery Plus (Ad-Free)

plan is $6.99 per month and does not contain advertisements.

          22.    Discovery Plus users can access the on-demand streaming services through various

web browsers, mobile or tablet devices, smart TV’s, and streaming devices. 2

          23.    Though Defendants may have centralized policies regarding the maintenance and

operation of their streaming services, Defendants have never had a plan or policy that is reasonably




1
    https://www.discoveryplus.com/ (last accessed February 17, 2021).
2
     Id.


                                                  4
          Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 5 of 11




calculated to make their streaming services fully accessible to, and independently made usable by,

individuals with visual disabilities.

       24.      Discovery Plus’ blind and visually impaired on-demand users and potential users

do not have full access to Discovery Plus’ video-streaming services because Discovery Plus does

not provide audio description tracks for video content provided on its platform.

       25.      Audio description is an auxiliary aid that allows blind and visually impaired people

to have a full audio-visual experience. 3 It is an audio track that narrates the key visual elements of

video content so that blind and visually impaired people can experience significant actions and

text-based information provided onscreen. Audio descriptions provide, for example, descriptions

of scenes, settings, costumes, body language, and other non-verbal cues that would otherwise be

missed by a person who is blind or visually impaired, but can be seen by those without visual

impairment.

       26.      Similar to closed captioning and subtitles, video providers offer audio description

tracks as an option for the consumer to select during a TV show or movie.

       27.      Discovery Plus does not provide audio description tracks as an option for its on-

demand users.

       28.      Because Discovery Plus does not provide audio description tracks, Plaintiffs have

not signed up for streaming service that they otherwise would be able to enjoy.

       29.      Plaintiffs are frustrated that Defendants deny them and other customers with visual

disabilities the same convenience of streaming TV shows and movies that they provide to

customers without visual disabilities.



3
 Congress defined auxiliary aids and services to include “…taped texts, or other effective methods
of making visually delivered materials available to individuals with visual impairments[.]”
42 U.S.C. § 12103(1)(B).

                                                  5
          Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 6 of 11




       30.      This technology is not novel or unique. Netflix, Amazon Prime, and Hulu are just

a few examples of streaming services that offer audio descriptions for their content. Major

production studios also now provide audio description tracks for wide-released features, which are

distributed with the film.

       31.      Pursuant to the Twenty-First Century Communications and Video Accessibility

Act of 2010 (“CVAA”), many television channels, including Defendants’, are required to provide

audio description for a certain number of hours of prime-time content. See 47 C.F.R. § 79.3.

       32.      Defendants have the ability to provide audio descriptions over Discovery Plus but

choose not to. Pursuant to their obligations under the CVAA, Defendants already provide audio

description for many of the titles they make available to consumers via cable. Between January 26

and February 4 of this year, Defendants aired audio description enabled episodes of the following

programs over cable, but not over their streaming services:

             a) Moonshiners;

             b) Moonshiners: Master Distiller;

             c) Six Degrees with Mike Rowe;

             d) Expedition Unknown;

             e) Lone Star Law;

             f) Gold Rush: White Water;

             g) Naked and Afraid;

             h) Alaska: The Last Frontier;

             i) Car Kings;

             j) Street Outlaws; and

             k) BattleBots.




                                                 6
           Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 7 of 11




         33.   Despite there being audio description tracks available for much of the content that

Discovery Plus has in its on-demand library, including the above listed titles, Defendants fail to

provide these audio description tracks to their users via their streaming services.

         34.   Plaintiffs seek the same full and equal access to Defendants’ on-demand streaming

content that Defendants afford to people without vision loss.

         35.   Absent the relief requested in this matter, Plaintiffs and individuals with visual

disabilities will continue to be denied full and equal enjoyment of Defendants’ streaming services.

                                 SUBSTANTIVE VIOLATION

                         Title III of the ADA, 42 U.S.C. § 12181 et seq.

         36.   The allegations set forth in the previous paragraphs are incorporated by reference.

         37.   Defendants’ on-demand streaming platform is a place of public accommodation as

defined by the ADA because it is, or is a part of, a “place of exhibition or entertainment,” a “sales

or rental establishment,” a “service establishment,” a “library,” a “gallery,” and/or a “place of

public display or collection.” 28 C.F.R. § 36.104; 42 U.S.C. § 12181(7), and Defendants own,

operate, and control the streaming platform. See Gniewkowski v. Lettuce Entertain You Enter., 251

F. Supp. 3d 908 (W.D. Pa. 2017); see also West v. Docusign, Inc., 2019 WL 3843054 (W.D. Pa.

2019).

         38.   Pursuant to Title III, “[n]o individual shall be discriminated against on the basis of

disability in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns, leases (or

leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

         39.   Title III of the ADA imposes statutory and regulatory requirements to ensure

persons with disabilities are not excluded, denied services, segregated or otherwise treated




                                                  7
          Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 8 of 11




differently than other individuals as a result of the absence of auxiliary aids and services. 42 U.S.C.

§ 12182(b)(2)(A); 28 C.F.R. §§ 36.303(a), (c). Under these provisions, public accommodations

must furnish appropriate auxiliary aids and services that comply with their effective

communication obligations. Id.

       40.      Thus, to the extent Defendants do not provide Plaintiffs with appropriate auxiliary

aids or full and equal access to its on-demand streaming services, they have violated the ADA.

       41.      Auxiliary aids and services include “effective methods of making visually delivered

materials available to individuals with visual impairments” such as audio description tracks. 42

U.S.C. § 12103(1)(B); see also 28 C.F.R. Part 36, Appendix C, Section 36.303 (noting that audio

description services “may be considered appropriate auxiliary aids and services”).

       42.      In order to be effective, auxiliary aids and services must be provided in accessible

formats, in a timely manner, and in such a way as to protect the privacy and independence of the

individual with a disability. 28 C.F.R. §§ 36.303(c)(1)(ii). To this end, the Ninth Circuit has

explained, “assistive technology is not frozen in time: as technology advances, [ ] accommodations

should advance as well.” Enyart v. Nat'l Conference of Bar Examiners, Inc., 630 F.3d 1153, 1163

(9th Cir. 2011).

       43.      By failing to provide its on-demand entertainment content and services in a manner

that is compatible with auxiliary aids, Defendants have engaged, directly, or through contractual,

licensing, or other arrangements, in illegal disability discrimination, as defined by Title III,

including without limitation:

             a) denying individuals with visual disabilities opportunities to participate in and

                benefit from the goods, content, and services available through their on-demand

                streaming services;




                                                  8
            Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 9 of 11




              b) affording individuals with visual disabilities access to their on-demand streaming

                 services that is not equal to, or as effective as, that afforded to others;

              c) utilizing methods of administration that (i) have the effect of discriminating on the

                 basis of disability; or (ii) perpetuate the discrimination of others who are subject to

                 common administrative control;

              d) denying individuals with visual disabilities effective communication, thereby

                 excluding or otherwise treating them differently than others; and/or

              e) failing to make reasonable modifications in policies, practices, or procedures where

                 necessary to afford their services, privileges, advantages, or accommodations to

                 individuals with visual disabilities.

        44.      Defendants have discriminated, and continue to discriminate, against Plaintiffs by

failing to provide auxiliary aids and services such as audio descriptions and not making their

streaming services fully accessible to, and independently usable by, individuals with visual

disabilities.

        45.      Because of Defendants’ denial of full and equal access to blind or visually impaired

users, Plaintiffs have not signed up for or been able to enjoy Discovery Plus’ on-demand streaming

services.

        46.      Defendants ongoing violations of Title III have caused, and in the absence of an

injunction will continue to cause, harm to Plaintiffs and other individuals with visual disabilities.

        47.      Plaintiffs’ claims are warranted by existing law or by non-frivolous argument for

extending, modifying, or reversing existing law or for establishing new law.

        48.      Pursuant to 42 U.S.C. § 12188 and the remedies, procedures and rights set forth

and incorporated therein, Plaintiffs request relief as set forth below.




                                                    9
 Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 10 of 11




                               PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request relief as follows:

               a.      A Declaratory Judgment that at the commencement of this action

       Defendants were in violation of the specific requirements of Title III of the ADA

       described above, and the relevant implementing regulations of the ADA, in that

       Defendants took no action that was reasonably calculated to ensure that their

       streaming services are fully accessible to, and independently usable by, individuals

       with visual disabilities;

               b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28

       CFR § 36.504(a) which directs Defendants to take all steps necessary to bring their

       streaming service into full compliance with the requirements set forth in the ADA,

       and its implementing regulations, so that their streaming services are fully

       accessible to, and independently usable by, blind individuals, and which further

       directs that the Court shall retain jurisdiction for a period to be determined to ensure

       that Defendants have adopted and are following an institutional policy that will in

       fact cause them to remain fully in compliance with the law;

               c.      Payment of costs of suit;

               d.      Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. §

       12205 and 28 CFR § 36.505, including costs of monitoring Defendants’ compliance

       with the judgment. See People Against Police Violence v. City of Pittsburgh, 520

       F.3d 226, 235 (3d Cir. 2008) (“This Court, like other Courts of Appeals, allows fees

       to be awarded for monitoring and enforcing Court orders and judgments.”); see also

       Gniewkowski v. Lettuce Entertain You Enterprises, Inc., Case No. 2:16-cv01898-




                                         10
        Case 2:21-cv-00229-MJH Document 1 Filed 02/17/21 Page 11 of 11




             AJS (W.D. Pa. Jan. 11, 2018) (ECF 191); see also Access Now, Inc. v. Lax World,

             LLC, No. 1:17-cv-10976-DJC (D. Mass. Apr. 17, 2018) (ECF 11);

                    e.     Whatever other relief the Court deems just, equitable, and

             appropriate; and

                    f.     An Order retaining jurisdiction over this case until Defendants have

             complied with the Court’s Orders.


Dated: February 17, 2021                         Respectfully Submitted,


                                                 By: /s/ R. Bruce Carlson
                                                 R. Bruce Carlson
                                                 Nicholas A. Colella
                                                 CARLSON LYNCH LLP
                                                 1133 Penn Avenue, 5th Floor
                                                 Pittsburgh, PA 15222
                                                 Tel: 412-322-9243
                                                 Fax: 412-231-0246
                                                 bcarlson@carlsonlynch.com
                                                 ncolella@carlsonlynch.com

                                                 Counsel for Plaintiffs




                                            11
